956 So.2d 547 (2007)
Larry PROSSER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-6496.
District Court of Appeal of Florida, First District.
May 21, 2007.
Larry Prosser, pro se, Petitioner.
Bill McCollum, Attorney General, and Sheron L. Wells, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Larry Prosser is hereby afforded a belated appeal of the "Order Denying Defendant's Construed Motions to Correct Illegal Sentence," in case number 16-1997-CF-9330 in the Circuit Court for Duval County. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court, with *548 directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
BROWNING, C.J., POLSTON and HAWKES, JJ., concur.